Exhibit 10.7.1
 
Sterling Construction Company, Inc.
20810 Fernbush Lane
Houston, Texas 77073
 
January 18, 2012
Roger M. Barzun
P.O. Box 767
Concord, Massachusetts 01742
 
Dear Roger,
 
The purpose of this letter is to confirm that you and Sterling have agreed to
amend as of the date set forth above your employment agreement with Sterling
dated as of March 17, 2006 by restating in its entirety the first bulleted
paragraph under the paragraph entitled "Without Cause, including by reason of
Death or Permanent Disability:" which appears on page 2 under the heading
"Termination:" to read as follows:
 
 
"•
Pay to you your Salary then in effect in at least bi-weekly installments for a
period of twelve (12) full calendar months following the effective date of the
termination of your employment."

 
In all other respects, your employment agreement will remain as originally
written.
 
If the foregoing accurately sets forth our agreement on the matters covered,
please signify your agreement by signing this letter in the space provided below
and returning the signed copy to me and to the Human Resources Department.
 
Very truly yours,
 

/s/ Patrick T. Manning  
Patrick T. Manning
Chairman & Chief Executive Officer
 
 
 
Accepted and Agreed:
 
 
  /s/ Roger M. Barzun  
Roger M. Barzun
 

 